Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to application no. 17/062,072 filed on 10/02/2020. 
Claims 1 – 20 are pending and ready for examination.


Priority
This  application  claims  priority  to  European Application  no. EP19201438.9, filed on October 4, 2019.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/14/2020 and 04/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the one or more further pieces of crowdsourcing information" in line 7.  There is insufficient antecedent basis for this limitation in the claim, as “further pieces of crowdsourcing information” has not been recited in previous statements. Claims 10 – 12 depend on claim 9; therefore, same rational applies to them. Accordingly, claims 9 – 12 are rejected under 35 U.S.C. 112(b). For the purpose of this examination, it is considered as if the limitation is recited as “the one or more 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 9 and 12 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (Chow hereinafter referred to Chow) (US  2018/0206136 A1) (cited in IDS) in view of Gao et al. (Gao hereinafter referred to Gao) (US 2014/0179237 A1).

Regarding claim 1, Chow teaches a method (Title, System And Method For Evaluating Wireless Device And/or Wireless Network Performance), performed by at least one mobile device (Fig.1, device 12), comprising: 
gathering one or more pieces of crowdsourcing information (Fig.1 and [0029], In order to obtain crowdsourced data 16 from environment 10, each of the devices 12 includes a software functionality. Therefore, device 12/ mobile device obtains/ gathers crowdsourcing information 16) indicative of at least one or more positions at which the at least one mobile device is located during the gathering (Fig.1 and [0030], data 16 is preferably tied to a location or otherwise considered “location-based”; [0031], The data 16 includes device location. Therefore, the crowdsourcing information 16 indicates location/ position of the mobile device during the gathering); 
collecting one or more performance indicators indicative of measurable information (Abstract, collecting test data resulting from the performance of at least one test)  associated with the gathering of the one or more pieces of crowdsourcing information (Fig.1 and [0029], devices 12 includes a software functionality that is capable of performing tests, monitoring existing device operations and usage, and otherwise collecting data on; [0045], WDS 40 is configured to conduct testing and gather extensive and varied amounts of data 16. Here, testing performed on the data 16 is considered as measurable information associated with the crowdsourcing information and test data is the performance indicators), and 
providing the collected one or more performance indicators (Abstract and [0008], providing the test data to a collection server).
Chow does not specifically teach
wherein the one or more performance indicators enable an evaluation of the gathering of the one or more pieces of crowdsourcing information.
However, Gao teaches a method (Title, Adaptive Crowdsourcing Using Mobile Device Generated Parameters), comprising:
wherein the one or more performance indicators enable an evaluation of the gathering of the one or more pieces of crowdsourcing information (Fig.8A, step 804. [0043], determine a level of crowdsourcing in accordance with the one or more mobile device generated parameters; the level of crowdsourcing comprises at least one of: quantity of crowdsourcing data to be collected by the mobile device, frequency of crowdsourcing operations to be performed by the mobile device, and type of quantization to be applied to the crowdsourcing data collected. Here, the level of crowdsourcing is considered as one or more performance indicators; therefore, the one or more performance indicators enable determination/ evaluation of the crowdsourcing information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chow as mentioned above and further incorporate the teaching of Gao. The motivation for doing so would have been to provide method and apparatus for performing crowdsourcing that improve the efficiency of the crowdsourcing effort (Gao, Abstract and [0024]).

Regarding claim 9, Chow teaches a method (Title, System And Method For Evaluating Wireless Device And/or Wireless Network Performance), performed by at least one apparatus (Fig.3, collection server 50), comprising: 
receiving (Abstract and [0008], providing the test data to a collection server) one or more performance indicators (Abstract, collecting test data resulting from the performance of at least one test; Fig.3 and [0061], Each mobile device 12 provides data to a collection server 50) indicative of measurable information associated with a gathering of one or more pieces of crowdsourcing information (Fig.1 and [0029], devices 12 includes a software functionality that is capable of performing tests, monitoring existing device operations and usage, and otherwise collecting data on; [0045], WDS 40 is configured to conduct testing and gather extensive and varied amounts of data 16. Here, testing performed on the data 16 is considered as measurable information associated with the crowdsourcing information and test data is the performance indicators).
Chow does not specifically teach
wherein the one or more performance indicators enable an evaluation of the gathering of the one or more pieces of crowdsourcing information;
determining improvement information indicative of one or more control parameters associated with a gathering of the one or more further pieces of crowdsourcing information, wherein the improvement information is determined based, at least partially, on the one or more performance indicators; and providing the improvement information.
However, Gao teaches a method (Title, Adaptive Crowdsourcing Using Mobile Device Generated Parameters), comprising:
wherein the one or more performance indicators enable an evaluation of the gathering of the one or more pieces of crowdsourcing information (Fig.8A, step 804. [0043], determine a level of crowdsourcing in accordance with the one or more mobile device generated parameters; the level of crowdsourcing comprises at least one of: quantity of crowdsourcing data to be collected by the mobile device, frequency of crowdsourcing operations to be performed by the mobile device, and type of quantization to be applied to the crowdsourcing data collected. Here, the level of crowdsourcing is considered as one or more performance indicators; therefore, the one or more performance indicators enable determination/ evaluation of the crowdsourcing information);
determining improvement information ([0024], improve the efficiency of the crowdsourcing effort) indicative of one or more control parameters associated with a gathering of the one or more further pieces of crowdsourcing information ([0024], method uses a set of parameters available on mobile devices to control the crowdsourcing activities automatically according to predetermined levels of crowdsourcing effort. Here, the set of parameters to control the crowdsourcing activities are one or more control parameters associated with one or more further pieces of crowdsourcing information), wherein the improvement information is determined based, at least partially, on the one or more performance indicators ([0039], methods of crowdsourcing level determination adjusts the crowdsourcing level manually if it is desired to improve the positioning performance of the mobile device. As mentioned above, the level of crowdsourcing is one or more performance indicators; therefore, the improvement information is determined based on the one or more performance indicators); and 
providing the improvement information (Fig.8A and [0049], receive a crowdsourcing level interactively at the mobile device. Therefore, the improvement information is provided to the mobile device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chow as mentioned above and further incorporate the teaching of Gao. The motivation for doing so would have been to provide method and apparatus for performing crowdsourcing that improve the efficiency of the crowdsourcing effort (Gao, Abstract and [0024]).

Regarding claim 12, combination of Chow and Gao teaches all the features with respect to claim 9 as outlined above.
Chow further teaches 
wherein the determining of the improvement information further comprises: 
mapping the one or more performance indicators to one or more data quality and/or data quantity metrics ([0155], The system is adapted such that the network test results or service quality is compared against a threshold of quality dictated by a wireless regulator or home network provider to see if requirements are met. Here, test data is performance indicator and threshold of quality is data quality; therefore, the one or more performance indicators is compared/ mapped to one or more data quality), 
wherein the improvement information is determined ([0179], network improvements are expected to provide the largest gains to the overall subscriber base) based on an evaluation of the data quality and/or data quantity metrics associated with the one or more performance indicators in accordance with the mapping ([0064], certain tests are performed and/or to use information gathered by the WDS 40 to proactively adjust in-app actions to improve user experience; [0179], By comparing performance to that of competitors, the system 18 can suggest areas where the network operator should focus to be more competitive and perform better customer acquisition. Therefore, improvement is based on evaluation of comparison/ mapping).

Regarding claim 13, Chow teaches (Title, System And Method For Evaluating Wireless Device And/or Wireless Network Performance) an apparatus (Fig.2A, device 12) comprising at least one processor (Fig.2A and [0036], processor 30) and at least one memory (Fig.2A and [0036], memory 32) including computer program code (Fig.2A and [0036], operating system 42), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform ([0045], WDS 40 is configured to conduct testing and gather extensive and varied amounts of data 16 that can be stored, uploaded to, and used by, the system 18): 
gathering one or more pieces of crowdsourcing information (Fig.1 and [0029], In order to obtain crowdsourced data 16 from environment 10, each of the devices 12 includes a software functionality. Therefore, device 12/ mobile device obtains/ gathers crowdsourcing information 16) indicative of at least one or more positions at which the at least one mobile device is located during the gathering (Fig.1 and [0030], data 16 is preferably tied to a location or otherwise considered “location-based”; [0031], The data 16 includes device location. Therefore, the crowdsourcing information 16 indicates location/ position of the mobile device during the gathering); 
collecting one or more performance indicators indicative of measurable information (Abstract, collecting test data resulting from the performance of at least one test)  associated with the gathering of the one or more pieces of crowdsourcing information (Fig.1 and [0029], devices 12 includes a software functionality that is capable of performing tests, monitoring existing device operations and usage, and otherwise collecting data on; [0045], WDS 40 is configured to conduct testing and gather extensive and varied amounts of data 16. Here, testing performed on the data 16 is considered as measurable information associated with the crowdsourcing information and test data is the performance indicators), and 
providing the collected one or more performance indicators (Abstract and [0008], providing the test data to a collection server).
Chow does not specifically teach
wherein the one or more performance indicators enable an evaluation of the gathering of the one or more pieces of crowdsourcing information.
However, Gao teaches a method (Title, Adaptive Crowdsourcing Using Mobile Device Generated Parameters), comprising:
wherein the one or more performance indicators enable an evaluation of the gathering of the one or more pieces of crowdsourcing information (Fig.8A, step 804. [0043], determine a level of crowdsourcing in accordance with the one or more mobile device generated parameters; the level of crowdsourcing comprises at least one of: quantity of crowdsourcing data to be collected by the mobile device, frequency of crowdsourcing operations to be performed by the mobile device, and type of quantization to be applied to the crowdsourcing data collected. Here, the level of crowdsourcing is considered as one or more performance indicators; therefore, the one or more performance indicators enable determination/ evaluation of the crowdsourcing information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chow as mentioned above and further incorporate the teaching of Gao. The motivation for doing so would have been to provide method and apparatus for performing crowdsourcing that improve the efficiency of the crowdsourcing effort (Gao, Abstract and [0024]).

Regarding claims 2 and 14, combination of Chow and Gao teaches all the features with respect to claims 1 and 13, respectively as outlined above.
Chow further teaches 
wherein the collecting of the one or more performance indicators is performed (/ collect the one or more performance indicators) at least partially in parallel to the gathering of the one or more pieces of crowdsourcing information (Fig.1 and [0029], devices 12 includes a software functionality that is capable of performing tests, monitoring existing device operations and usage, and otherwise collecting data on; [0045], WDS 40 is configured to conduct testing and gather extensive and varied amounts of data 16. Here, gathering of crowdsourcing information 16 and collection of test data/ performance indication happens almost parallelly).

Regarding claims 3 and 15, combination of Chow and Gao teaches all the features with respect to claims 1 and 13, respectively as outlined above.
Chow does not specifically teach
receiving improvement information indicative of one or more control parameters associated with a gathering of one or more further pieces of crowdsourcing information that are to be gathered subsequent to the one or more pieces of crowdsourcing information; and 
tuning the gathering of the one or more further pieces of crowdsourcing information based at least partially on the received improvement information.
However, Gao teaches
receiving (Fig.8A and [0049], receive a crowdsourcing level interactively at the mobile device) improvement information ([0024], improve the efficiency of the crowdsourcing effort) indicative of one or more control parameters associated with a gathering of one or more further pieces of crowdsourcing information that are to be gathered subsequent to the one or more pieces of crowdsourcing information ([0024], method uses a set of parameters available on mobile devices to control the crowdsourcing activities automatically according to predetermined levels of crowdsourcing effort; Fig.7 and [0041], crowdsourcing data 713. Here, the crowdsourcing data 713 is the crowdsourcing information gathered and the set of parameters to control the crowdsourcing activities are one or more control parameters associated with the one or more gathered crowdsourcing information); and 
tuning the gathering of the one or more further pieces of crowdsourcing information based at least partially on the received improvement information ([0010], increasing the level of crowdsourcing in response to the crowdsourcing level received being higher than current crowdsourcing level, and decreasing the level of crowdsourcing in response to the crowdsourcing level received being lower than current crowdsourcing level; [0029], The variations in crowdsourcing levels are adjusted by, including but not limited to: 1) quantity of crowdsourcing data to be collected by the mobile device; 2) frequency of crowdsourcing operations to be performed by the mobile device; and 3) type of quantization to be applied to the crowdsourcing data collected. Therefore, one or more further pieces of crowdsourcing information is adjusted/ tuned).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Chow and Gao as mentioned in claims 1 and 13 and further incorporate the teaching of Gao. The motivation for doing so would have been to provide methods, systems, and storage media for power scaling for uplink full power transmissions in which power scaling factor could be reused (Gao, Abstract and [0055]).

Regarding claims 4 and 16, combination of Chow and Gao teaches all the features with respect to claims 3 and 15, respectively as outlined above.
Chow does not specifically teach
wherein the received improvement information is based on the collected one or more performance indicators.
However, Gao teaches
wherein the received improvement information is based on the collected one or more performance indicators ([0039], methods of crowdsourcing level determination adjusts the crowdsourcing level manually if it is desired to improve the positioning performance of the mobile device. As mentioned above, the level of crowdsourcing is one or more performance indicators; therefore, the improvement information is based on the one or more performance indicators).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Chow and Gao as mentioned in claims 3 and 15 and further incorporate the teaching of Gao. The motivation for doing so would have been to provide methods, systems, and storage media for power scaling for uplink full power transmissions in which power scaling factor could be reused (Gao, Abstract and [0055]).

Regarding claims 5 and 17, combination of Chow and Gao teaches all the features with respect to claims 3 and 15, respectively as outlined above.
Chow does not specifically teach
wherein the collecting of the one or more performance indicators is performed at least partially in parallel to the gathering of the one or more further pieces of crowdsourcing information.
However, Gao teaches
wherein the collecting of the one or more performance indicators is performed at least partially in parallel to the gathering of the one or more further pieces of crowdsourcing information (Fig.8A, step 804. [0043], determine a level of crowdsourcing in accordance with the one or more mobile device generated parameters; the level of crowdsourcing comprises at least one of: quantity of crowdsourcing data to be collected by the mobile device, ….. As mentioned above, the level of crowdsourcing is one or more performance indicators and it depends on the crowdsourcing data collection quantity; therefore, collecting of the performance indicator is performed at least partially in parallel to the gathering of the crowdsourcing data).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Chow and Gao as mentioned in claims 3 and 15 and further incorporate the teaching of Gao. The motivation for doing so would have been to provide methods, systems, and storage media for power scaling for uplink full power transmissions in which power scaling factor could be reused (Gao, Abstract and [0055]).

Regarding claims 6 and 18, combination of Chow and Gao teaches all the features with respect to claims 3 and 15, respectively as outlined above.
Chow further teaches 
wherein the one or more pieces of crowdsourcing information (Fig.1, data 16) and/or the one or more further pieces of crowdsourcing information are indicative of one or more parameters associated with the one or more radio signals ([0031], The data 16 includes device location, device manufacturer name,… link speed, signal strength, jitter,…. Here, signal strength is a parameter associated with a radio signal) and/or one or more radio nodes that sent the one or more radio signals, wherein the one or more pieces of crowdsourcing information and/or the one or more further pieces of crowdsourcing information are gathered based, at least in part, on one or more radio signals observable at one or more certain locations at which the at least one mobile device is located ([0030], The data 16 that is collected is preferably tied to a location or otherwise considered “location-based” ; [0031], The data 16 includes signal strength (i.e. Wi-Fi scan metrics). Here, the Wi-Fi scan metrics are location based (i.e. depends on device location); therefore, the crowdsourcing information are gathered based, at least in part, on one or more radio signals observable at location at which the mobile device is located)

Regarding claims 7 and 19, combination of Chow and Gao teaches all the features with respect to claims 3 and 15, respectively as outlined above.
Chow does not specifically teach
wherein the one or more performance indicators comprise one or more of the following: 
i)         time of the gathering of the one or more pieces of crowdsourcing information and/or the one or more further pieces of crowdsourcing information; 
ii)        frequency of the gathering of the one or more pieces of crowdsourcing information and/or the one or more further pieces of crowdsourcing information; 
iii)       data amount associated with the gathering of the one or more pieces of crowdsourcing information and/or the one or more further pieces of crowdsourcing information; 
iv)       energy consumption associated with the gathering of the one or more pieces of crowdsourcing information and/or the one or more further pieces of crowdsourcing information; 
v)        motion of the at least one mobile device during the gathering of the one or more pieces of crowdsourcing information and/or the one or more further pieces of crowdsourcing information; 
vi)       locations at which the gathering of the one or more pieces of crowdsourcing information and/or the one or more further pieces of crowdsourcing information took place; 
vii)      a rule and/or mode according to which the one or more pieces of crowdsourcing information and/or the one or more further pieces of crowdsourcing information were gathered; and 
viii)     one or more pieces of state information indicative of one or more system state parameters of the at least one mobile device.
However, Gao teaches
wherein the one or more performance indicators ([0043], level of crowdsourcing) comprise one or more of the following: 
i)         time of the gathering of the one or more pieces of crowdsourcing information and/or the one or more further pieces of crowdsourcing information; 
ii)        frequency of the gathering of the one or more pieces of crowdsourcing information and/or the one or more further pieces of crowdsourcing information ([0043], the level of crowdsourcing comprises frequency of crowdsourcing operations to be performed by the mobile device); 
iii)       data amount associated with the gathering of the one or more pieces of crowdsourcing information and/or the one or more further pieces of crowdsourcing information ([0043], the level of crowdsourcing comprises quantity of crowdsourcing data to be collected by the mobile device); 
iv)       energy consumption associated with the gathering of the one or more pieces of crowdsourcing information and/or the one or more further pieces of crowdsourcing information; 
v)        motion of the at least one mobile device during the gathering of the one or more pieces of crowdsourcing information and/or the one or more further pieces of crowdsourcing information; 
vi)       locations at which the gathering of the one or more pieces of crowdsourcing information and/or the one or more further pieces of crowdsourcing information took place; 
vii)      a rule and/or mode according to which the one or more pieces of crowdsourcing information and/or the one or more further pieces of crowdsourcing information were gathered; and 
viii)     one or more pieces of state information indicative of one or more system state parameters of the at least one mobile device (Due to alternative language “one or more of the following”, examiner did not address all limitations).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Chow and Gao as mentioned in claims 3 and 15 and further incorporate the teaching of Gao. The motivation for doing so would have been to provide methods, systems, and storage media for power scaling for uplink full power transmissions in which power scaling factor could be reused (Gao, Abstract and [0055]).

Regarding claims 8 and 20, combination of Chow and Gao teaches all the features with respect to claims 3 and 15, respectively as outlined above.
Chow further teaches 
providing the crowdsourcing information (Fig.3 and [0061], Each mobile device 12 provides data to a collection server 50. As mentioned above, data 16 is the crowdsourcing information), wherein the collected one or more performance indicators are provided ([0008], collecting test data resulting from the performance of the at least one test; and providing the test data to a collection server. Therefore, performance indicators are provided to the collection server) by being appended to the one or more pieces of crowdsourcing information and/or the one or more further pieces of crowdsourcing information (Fig.3 and [0061], The collected data 16 is processed, along with data 16 obtained from other devices 12, to generate information and data for the third party systems 22. Here, both the crowdsourcing information and the performance indicators are provided to the collection server; therefore, it is obvious that the collected one or more performance indicators are appended to the crowdsourcing information).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Gao and further in view of Abdelaziz et al. (Abdelaziz hereinafter referred to Abdelaziz) (US 2020/0089848 A1).

Regarding claim 10, combination of Chow and Gao teaches all the features with respect to claim 9 as outlined above.
Chow does not specifically teach
wherein the improvement information represents one or more improvements or criteria enabling the gathering of one or more further pieces of crowdsourcing information to be tuned.
However Abdelaziz teaches (Title, SUPERVISED LEARNING SYSTEM FOR IDENTITY COMPROMISE RISK COMPUTATION)
wherein the improvement information represents one or more improvements or criteria enabling the gathering of one or more further pieces of crowdsourcing information to be tuned ([0076], improving computer security by using crowdsourced feedback loops; [0055], process is improved by providing crowdsourced feedback loops for further refining and tuning risk profiles in risk profiles report with machine learning applied to label data that is generated by the crowdsourced feedback. Here, improvement is based on crowdsourcing feedback; i.e. refining and tuning crowdsourcing information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Chow and Gao as mentioned in claim 9 and further incorporate the teaching of Abdelaziz. The motivation for doing so would have been to provide systems for improving computer security systems that are based on user risk scores. These systems can be used to improve both the accuracy and usability of the user risk scores by applying multiple tiers of machine learning to different the user risk profile components used to generate the user risk scores and in such a manner as to dynamically generate and modify the corresponding user risk scores (Abdelaziz, Abstract).

Regarding claim 11, combination of Chow and Gao teaches all the features with respect to claim 9 as outlined above.
Chow does not specifically teach
wherein the improvement information is determined based on an artificial neural network enabling the determining of the improvement information.
However Abdelaziz teaches (Title, SUPERVISED LEARNING SYSTEM FOR IDENTITY COMPROMISE RISK COMPUTATION)
wherein the improvement information is determined based on an artificial neural network enabling the determining of the improvement information ([0043], one or more system(s) and/or one or more algorithm(s)) to improve machine learning tool(s) of the machine learning engine, by refining/training the machine learning tool(s); [0044], The machine learning tool(s) comprise multilayer neural networks, recursive neural networks, or deep neural networks that are trained with the user/sign-in data; [0055], process is improved by providing crowdsourced feedback loops for further refining and tuning risk profiles in risk profiles report with machine learning applied to label data that is generated by the crowdsourced feedback. Therefore, the improvement information is determined based on an artificial neural network enabling the determining of the improvement information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Chow and Gao as mentioned in claim 9 and further incorporate the teaching of Abdelaziz. The motivation for doing so would have been to provide systems for improving computer security systems that are based on user risk scores. These systems can be used to improve both the accuracy and usability of the user risk scores by applying multiple tiers of machine learning to different the user risk profile components used to generate the user risk scores and in such a manner as to dynamically generate and modify the corresponding user risk scores (Abdelaziz, Abstract).




Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Ratti et al. (Pub. No. US 11,037,024 B1) – “Crowdsourced On-demand AI Data Annotation, Collection And Processing” discloses a system that includes a network of electronic mobile devices with AI capabilities, connected to a decentralized network working towards capturing high quality data for finding events or objects of interest in the real world, retraining AI models, for processing the high volumes of data on decentralized or centralized processing units and also being used for the verification of the outputs of the AI models. The system talks about many annotation techniques on smartphones for crowdsourced AI Data Labeling for AI Training.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474